440 Pa. 541 (1970)
Commonwealth
v.
Isenberg, Appellant.
Supreme Court of Pennsylvania.
Submitted October 1, 1970.
November 12, 1970.
Before BELL, C.J., JONES, COHEN, EAGEN, O'BRIEN, ROBERTS and POMEROY, JJ.
*542 John J. Dean, Assistant Public Defender, and George H. Ross, Public Defender, for appellant.
Carol Mary Los, Assistant District Attorney, and Robert W. Duggan, District Attorney, for Commonwealth, appellee.
OPINION BY MR. JUSTICE EAGEN, November 12, 1970:
This is an appeal from an order in the court below dismissing without hearing a petition seeking post-conviction relief.[1]
The sole reason asserted in support of post-conviction relief is that an alleged coerced confession was used as evidence against appellant at trial in violation of constitutional due process. This identical question was raised by the appellant in a habeas corpus action filed in 1964, and after an evidentiary hearing, the trial court dismissed the action based on its finding that the evidence did not support the allegation that the confession was coerced. The appellant was represented by counsel in this action and did not appeal from the court's order, and there is no allegation in the present proceedings that the failure to appeal was due to any *543 lack of knowledge or understanding on the part of the appellant as to his appeal rights. Under such circumstances, the issue has been finally litigated. See Commonwealth v. Butler, 435 Pa. 46, 254 A. 2d 645 (1969), and the Act of January 25, 1966, P.L. (1965) 1580, § 4(a)(1), 19 P.S. 1180, § 4(a)(1) (Supp. 1970).
Order affirmed.
NOTES
[1]  In 1955 appellant, following his conviction by a jury in Allegheny County of murder in the second degree, was sentenced to a term of ten to twenty years. He was paroled in 1966, but subsequently was recommitted as a parole violator.